          Case 5:20-cv-08727 Document 2 Filed 12/10/20 Page 1 of 1



     CENTER FOR DISABILITY ACCESS
1    Amanda Seabock, Esq., SBN 289900
2    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
3    San Diego, CA 92111
     Phone: (858) 375-7385; (888) 422-5191 fax
4    amandas@potterhandy.com
5    Attorneys for Plaintiff
6
7                         UNITED STATES DISTRICT COURT
8
                      NORTHERN DISTRICT OF CALIFORNIA
9
                                                   )
10
     Scott Johnson,                                )   Case Number:
11           Plaintiff,                            )
12             v.                                  )   Certification of Interested Entities
13                                                 )   or Persons
     Lamb Partners, LLC, a California              )
14
     Limited Liability Company                     )   Civil L.R. 3-15
15                                                 )
16           Defendants.                           )
17                                                 )
                                                   )
18
19
     Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date,
20
     other than the named parties, there is no such interest to report.
21
22
     Dated: December 8, 2020                     CENTER FOR DISABILITY ACCESS
23
24
25                                               By:
                                                 Amanda Seabock, Esq.,
26
                                                 Attorneys for Plaintiff
27
28




                                                 1
                          Certification of Interested Entities or Persons
